12‐4840‐cr (L)
United States v. Lucas




                         UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                                                 

                                    August Term, 2013

                   (Argued: March 4, 2014      Decided: March 17, 2014)

           Docket Nos. 12‐4840‐cr (Lead), 13‐743‐cr (Con), 13‐1075‐cr (Con)
                                                                  

                                UNITED STATES OF AMERICA, 

                                                                Appellee,
                                            — v. — 

        TERRELL LUCAS, AKA Ruger Rell, MICHAEL GLOVER, AKA Mike‐Mike, 
                           JAMES HARDY, AKA Light,

                                                                Defendants ‐ Appellants,

PRESTON HARDY, AKA Peanut, JAMES GLOVER, AKA Tone, TERRANCE GONZALEZ,
AKA Gucci, AKA Geeze, AUDAI HOWARD, AKA Buck, JOSHUA JENKINS, 
MIGUEL MARQUEZ, AKA Mikey, AKA Corleone, GENE THOMAS, AKA J‐Biz, 
SHAWN THOMAS, AKA Bigs, BRANDON WILLIAMS, AKA Big Boy,

                                                                      Defendants.
                                                                       
B e f o r e:

                         PARKER, LYNCH, and DRONEY, Circuit Judges.
                                   __________________

                                                 1
      Defendants‐Appellants Terrell Lucas, Michael Glover, and James Hardy

pled guilty to drug distribution and gun charges stemming from a long‐running

drug trafficking conspiracy.  On appeal, they argue that the district court

misunderstood its authority to run their federal sentences concurrently with prior

discharged terms in state prison.  Because both U.S.S.G. § 5G1.3(b) and 18 U.S.C.

§ 3584(a) empower district courts to run sentences concurrently only to

“undischarged” terms of imprisonment, we affirm the district court’s judgment. 

      AFFIRMED.



                                                              

            RICHARD PALMA, ESQ., New York, New York, for Defendant‐Appellant
                 Terrell Lucas.

            PAUL P. RINALDO, ESQ., Grossman & Rinaldo, Forest Hills, New York,
                 for Defendant‐Appellant Michael Glover.

            FRANCISCO  E.  CELEDONIO,  ESQ.,  Law  Office  of  Francisco  Celedonio,
                 New York, New York for Defendant‐Appellant James Hardy.

            ANDREW  BAUER,  Assistant United States Attorney (Justin Anderson,
                Assistant United States Attorney, on the brief), for Preet Bharara,
                United States Attorney for the Southern District of New York,
                New York, New York.  
                                                            




                                              2
PER CURIAM:

      Defendants‐Appellants pled guilty in the Southern District of New York

(Cathy Seibel, Judge) to conspiring to distribute a controlled substance in

violation of 21 U.S.C. §§ 841(a), 841(b), and 846, and to using and carrying a

firearm during and in relation to that conspiracy in violation of 18 U.S.C. § 924(c). 

The district court sentenced all three defendants to the mandatory minimum

term of imprisonment on both counts, ten years for the drug charge,1 and five

years for the gun charge.  At issue in this sentencing appeal is whether the

district court had authority to impose less than the mandatory minimum

sentences by running those sentences concurrently to completed prison terms

appellants previously served on related state charges. 

      Appellants all participated in the charged conspiracy for several years

prior to their federal indictment.  All served time in state prison for crimes that

were part of the conspiracy and those offenses were “relevant conduct” under

U.S.S.G. § 1B1.3 for the federal crimes.  All finished serving those sentences



1
   Given the nature and quantity of drugs involved, appellants would normally
have faced five‐year mandatory prison sentences, but because all three appellants
had prior drug‐related felony convictions, the minimum was increased to ten
years of imprisonment.  See 18 U.S.C. § 841(b)(1)(B).

                                          3
before they pled guilty in federal court.  But at sentencing, the district court

concluded that it did not have authority to adjust appellants’ sentences by

running those sentences concurrently to those discharged terms.  

      The Sentencing Guidelines instruct district courts to run a prison term

“concurrently to the remainder of [any] undischarged term of imprisonment” if

the recommended “term of imprisonment resulted from another offense that is

relevant conduct to the . . . offense of conviction.”  U.S.S.G. § 5G1.3(b).  In other

words, when the defendant is serving time on a prior conviction that relates to

the new charge, the Guidelines direct that the defendant serve the new sentence

parallel to the old.2  The Sentencing Commission grounds the Guideline in the

power vested in district courts by 18 U.S.C. § 3584(a).  See § 5G1.3 cmt.

background.  That statute gives district courts discretion to run a sentence

concurrently where “a term of imprisonment is imposed on a defendant who is

already subject to an undischarged term of imprisonment,” although the statute

also makes clear that a court retains the discretion to run terms consecutively



2
   The language of § 5G1.3(b) is mandatory.  However, as will be seen below, we
can dispose of this case without expressing any view as to the extent to which
that guideline retains mandatory force after United States v. Booker, 543 U.S. 220
(2005). 

                                           4
when it sees fit.  In United States v. Rivers, 329 F.3d 119 (2d Cir. 2003), we held

that a 46‐month sentence did not dip below the mandatory 60‐month statutory

minimum because it actually reflected a 64‐month sentence imposed

concurrently with an undischarged state term of imprisonment where the

defendant had already served 18 months.  The adjustment for the 18 months

already served was “similar to that of a credit,” and was “no less proscribed by

the statutory minimum than where the prisoner is credited by the BOP for time

already served.”  Id. at 122.

      On appeal, as before the district court, appellants argue that the principle

embodied in § 5G1.3(b) and applied in Rivers applies with equal force to prison

terms that defendants have already served.  In other words, appellants urge this

court to stretch the meaning of “undischarged term of imprisonment” in § 5G1.3(b)

to encompass discharged terms of imprisonment.  Were we to interpret § 5G1.3(b)

as appellants suggest, the district court would be authorized to sentence all three

appellants to serve less time in federal prison than the mandatory 15‐year terms

imposed by the court.




                                          5
      We reject appellants’ argument.3  Section 5G1.3(b) cannot be interpreted to

mean more than it says.  The text refers only to “undischarged” prison terms.4 

Even if that word were ambiguous, which it manifestly is not, the Guideline

would still be constrained by the limits of its enabling statute.  As the First Circuit

has explained, “[a] defendantʹs eligibility for [a benefit under § 5G.1.3(b)] is

derivative of his eligibility for a concurrent sentence” under 18 U.S.C. § 3584. 

United States v. Ramirez, 252 F.3d 516, 519 (1st Cir. 2001).  And § 3584 delineates


3
   This is not the first time we have addressed that argument.  We have rejected it
in nonprecedential summary orders, essentially for the same reasons set forth in
this opinion.  See United States v. Hill, 455 F. App’x 121, 124‐25 (2d Cir. 2012);
United States v. Strand, 336 F. App’x 99, 101 (2d Cir. 2009); United States v. Wint,
142 F. App’x 11, 13 (2d Cir. 2005). 
4
   Our sister circuits have repeatedly emphasized that § 5G1.3 does not apply to
discharged terms of imprisonment.  See  Hasan v. Sniezak, 379 F. App’x 232, 235
(3rd Cir. 2010) (explaining that “reliance on § 5G1.3 (b) is mistaken” where
defendant has already completed his prior prison sentence);  United States v.
Carpenter, 359 F. App’x 553, 557‐58 (6th Cir. 2009) (concluding that neither
subsection (b) or (c) of  § 5G1.3 applies to discharged sentences); United States v.
Fay, 547 F.3d 1231, 1236 (10th Cir. 2008) (reasoning that district court lacked
authority to impose a sentence to be served concurrently with a discharged state
sentence), United States v. Cole, 416 F.3d 894, 897‐98 (8th Cir. 2005) (holding that
defendant no longer qualified for a concurrent sentence credit where his state
term of imprisonment expired between his original sentencing date and his
resentencing); United States v. Ramirez, 252 F.3d 516, 518‐19 (1st Cir. 2001)
(explaining that plain language of § 5G1.3(b) cannot be stretched to cover
discharged sentences); United States v. Turnipseed, 159 F.3d 383, 387 (9th Cir.
1998) (same).

                                          6
two categories of defendants who qualify for a concurrent sentence: those subject

to “multiple terms of imprisonment . . . imposed . . . at the same time,” and those

who are “already subject to an undischarged term of imprisonment.”  Nothing in

the statute authorizes the district court to extend the benefit of a concurrent

sentence to a third category of defendants, those who have previously served

sentences, now completed, for related crimes.

      Our decision in Rivers offers appellants no comfort.  As noted above, we

held there that adjusting a sentence to run concurrently with an undischarged

term of imprisonment is “no less proscribed by the statutory minimum than

where the prisoner is credited by the BOP for time already served.”  329 F.3d at

122.  But as that passage from Rivers suggests, absent express statutory authority,

a statutory minimum term of imprisonment does “proscribe” the conferral of a

sentencing break.5  A district court must impose a mandated minimum unless a


5  
 Of course, in the absence of a mandatory minimum sentence, the district court
retains the discretion to take into account any prior discharged sentences served
by a defendant to the extent that the fact of such a prior sentence bears on the
determination of what sentence is sufficient, but not more than necessary, to
serve the purposes of punishment set forth in 18 U.S.C. § 3553(a).  Indeed, the
Guidelines recommend that the district court consider lowering a sentence where
a defendant has completed a term of imprisonment on a related crime.  Although
a vestige of the days when a guidelines sentence was mandatory absent grounds
for departure, the current version of § 5K2.23 still instructs district courts that “[a]

                                           7
more specific statutory provision allows the court to impose a lower sentence.  As

we explained in United States v. Labeille‐Soto, 163 F.3d 93 (2d Cir. 1998),

§ 3584(a) does not provide courts with such a power in this case: “From th[e]

section’s use of the modifier ‘undischarged,’ it may reasonably be inferred that

Congress did not intend to allow the court to make a new prison term run

concurrently with a prison term that has already been completed.”  Id. at 98. 

      Appellants suggest that 18 U.S.C. § 3553 endows courts with authority to

craft a reasonable sentence that reflects time already served on related state

charges.  But we have held that the general instructions in § 3553 cannot trump a

specific statutory command to impose a minimum sentence.  See United States v.

Samas, 561 F.3d 108, 110 (2d Cir. 2009) (“[A] district court must impose a

statutorily mandated sentence even if the court would reach a different

determination if it considered only § 3553(a)”).  Thus, the appellant in Rivers was

in a different position than the appellants here – Rivers could point to a statute




downward departure may be appropriate if the defendant (1) has completed
serving a term of imprisonment; and (2) subsection (b) of § 5G1.3 . . . would have
provided an adjustment had that completed term of imprisonment been
undischarged at the time of sentencing for the instant offense.”  But neither a
non‐guidelines sentence nor a § 5K2.23 departure may go below a statutory
minimum absent specific statutory authorization. 

                                          8
that authorized the court to adjust his sentence in light of his time in state prison,

while appellants here cannot.6 

      Lucas (but not the other appellants) argues that our reading of U.S.S.G. §

5G1.3(b) and 18 U.S.C. § 3584 may lead to irrational results.  A defendant who

finishes serving a state term while awaiting a hearing date in federal court, for

example, will not receive the benefit of a concurrent sentence even though he

might have qualified for one had the federal case proceeded more quickly.  Lucas

argues that this renders the statutory distinction between undischarged and

discharged sentences unconstitutional under the equal protection component of

the Fifth Amendment’s due process clause.   But as Lucas concedes, the

distinction between unfinished and completed sentences need only survive

rational basis review to pass constitutional muster.  See Griffin v. Mann, 156 F.3d

288, 291 (2d Cir. 2008) (applying rational basis scrutiny to sentencing


6
   Our analysis is consistent with that of the Seventh Circuit.  That court too has
held, as we did in Rivers, that a sentencing court could comply with a mandatory
minimum sentence by adjusting that sentence to reflect time already served on an
undischarged state sentence with which the federal sentence could be made to
run concurrently.  United States v. Ross, 219 F.3d 592 (7th Cir. 2000).  The court
later ruled that such an adjustment was not available where a defendant’s prior
state sentence was discharged, because § 3584(a) would not permit concurrent
sentencing.  United States v. Cruz, 595 F.3d 744, 746‐47 (7th Cir. 2010).


                                          9
enhancements).  Under that generous standard of review, the “differential”

between sentences “must be upheld against an equal protection challenge if there

is any reasonably conceivable state of facts that could provide a rational basis for

the classification.”  United States v. Thomas, 628 F.3d 64, 70 (2d Cir. 2010)

(brackets omitted).

      Therefore, in order to prevail on this claim, Lucas must overcome the

“challenged classification[‘s] strong presumption of validity” by rebutting “every

conceivable basis which might support it.” Id. at 70‐71 (internal quotation marks

omitted).  Lucas has not met this considerable burden.  While Lucas has

suggested that his individual circumstances do not present the same concerns

that might have motivated Congress to distinguish between discharged and

undischarged sentences,7 he fails to demonstrate that there are no plausible



7
   See e.g., United States v. Dunham, 295 F.3d 605, 611 (6th Cir. 2002) (“That
distinction ensures that if two defendants who are convicted of identical state law
crimes are subsequently convicted on a federal charge for the same conduct . . .
then those two defendants will serve an equal term of imprisonment upon their
conviction . . . .”); United States v. Otto, 176 F.3d 416, 418 (8th Cir. 1999) (holding
that allowing for concurrent sentences when the defendant is subject to an
undischarged term of imprisonment is rational because with undischarged
sentences there is uncertainty as to the amount of time a defendant will actually
serve whereas there are no such contingencies in regard to a discharged
sentence).

                                          10
reasons for Congress to have drawn the distinction at issue.  See FCC v. Beach

Commc’ns, 508 U.S. 307, 313‐14 (1993).  

       In sum, we hold (1) that neither U.S.S.G. § 5G1.3 nor 18 U.S.C. § 3584

authorizes a district court to run a term of imprisonment concurrently with a

discharged term of imprisonment on related charges, and (2) that those

provisions’ distinctions between discharged and undischarged terms are not

irrational.  

       We have reviewed appellants’ remaining arguments and conclude they are

without merit.  Accordingly, the judgment of the district court is hereby

AFFIRMED. 




                                           11